Citation Nr: 0912381	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  03-15 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for tuberculosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1978 to 
February 1979 and from February 1981 to December 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
New York, New York (RO), which, in pertinent part, denied the 
benefit sought on appeal.

The Board addressed this issue in a November 2006 decision 
and, in pertinent part, remanded the issue to the RO for 
additional development.  On Remand, the Board specifically 
asked the RO to schedule the Veteran for an examination and 
to obtain a medical examiner's opinion as to whether the 
Veteran's condition was related to service. 


FINDINGS OF FACT

The Veteran does not have and has never had any form of 
active tuberculosis; the Veteran had a positive purified 
protein derivative (PPD) test and was treated with isoniazed 
(INH) prophylactic therapy while in service.


CONCLUSION OF LAW

An active tuberculosis disorder was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107, (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.370, 3.371 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

1.	Duty to Assist and Notify 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran, which information and 
evidence VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b).  VA must provide such notice to the claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  These VCAA notice requirements apply to all elements 
of a claim for service connection, so VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, prior to the September 2000 RO decision in the matter, 
VA sent a notice letter to the veteran in May 2000.  Although 
that letter did not fully addressed all notice elements 
concerning his tuberculosis claim, the Veteran received 
subsequent letters prior to the most recent re-adjudication 
of his claim that fully addressed all the notice 
requirements.  VA sent those additional letters in March 
2001, February 2002, December 2004 and April 2008.  The 
letter informed the Veteran of what evidence is required to 
substantiate the claims, and appraised the Veteran as to his 
and VA's respective duties for obtaining evidence.  VA has 
also informed the Veteran how it determines the disability 
rating and the effective date for the award of benefits if 
service connection is to be awarded.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The Veteran's tuberculosis claim 
was re-adjudicated in an October 2008 Supplemental Statement 
of the Case (SSOC).  The Board finds that the VCAA duty to 
notify was fully satisfied as to the Veteran's claim.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As to the duty to assist in the procurement of records, the 
Board finds that in this case VA has made reasonable efforts 
to obtain any available pertinent records as well as all 
relevant records adequately identified by the Veteran.  VA 
provided the Veteran with examinations in July 2002 and May 
2008.  The Veteran has not identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Service Connection for Tuberculosis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).  Regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

VA has additional rules pertaining to tuberculosis.  
Tuberculosis may also be presumed to have been incurred 
during active military service if manifest to a degree of 10 
percent within three years after termination of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Evidence of activity on comparative study of x-ray 
films showing pulmonary tuberculosis within the 3-year 
presumptive period provided by section 3.307(a)(3) will be 
taken as establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods. 38 
C.F.R. § 3.371(a).  A diagnosis of pulmonary tuberculosis 
will be acceptable only when provided in: (1) service 
department records; (2) VA medical records of examination, 
observation or treatment; or (3) private physician records on 
the basis of that physician's examination, observation or 
treatment of the veteran and where the diagnosis is confirmed 
by acceptable clinical, x-ray or laboratory studies, or by 
findings of active tuberculosis based upon acceptable 
hospital observation or treatment.  38 C.F.R. § 3.374; 
Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992).

Thus, medical evidence that a current disability exists must 
be established first for service connection to be granted on 
a direct or a presumptive basis. 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  
If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Although the Veteran alleges that he developed tuberculosis 
in service and that he currently suffers from residuals of 
tuberculosis, the Board finds that the objective medical 
evidence of record fails to show that the Veteran has ever 
been diagnosed with active tuberculosis disease, either 
during service or subsequent to service.

In this regard, the Board notes that the Veteran's service 
treatment records reveal that he had a positive purified 
protein derivative (PPD) test in November 1986 and received 
isoniazed prophylactic therapy from November 1986 to December 
1987, prior to his separation from his second period of 
service.  The Veteran based his claim of entitlement to 
service connection for residuals of tuberculosis on this 
positive November 1986 PPD test, and essentially argued that 
the positive test is akin to a diagnosis of active 
tuberculosis.  

The Board notes, however, that a positive PPD test is not the 
same thing as a medical diagnosis of active tuberculosis; nor 
is it by itself considered a disability that can be service-
connected.  A PPD test result is considered a laboratory 
finding used in exploring a possible diagnosis of 
tuberculosis; PPD examination is used to test for exposure to 
Mycobacterium tuberculosis.  See DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1498, 1962 (30th ed. 2003).  Thus, service 
connection cannot be granted based solely on a showing of a 
positive PPD skin test.

In terms of the issue of whether the Veteran has ever 
actually been diagnosed with tuberculosis (presently or in 
the past), a review of the Veteran's service and post-service 
medical records revealed no specific diagnosis ever being 
made.  Chest x-rays taken of the Veteran in December 1986 
showed no evidence of pulmonary tuberculosis.  Private 
medical records from Champlain Valley Physician Hospitals 
contained chest x-rays taken in September 1999 and November 
1999 that showed the Veteran's lungs were clear and normal.  

The Veteran was afforded a VA examination in July 2002.  At 
the time of that examination, the examiner stated that there 
was no clinical evidence of active tuberculosis; however, the 
Veteran's claim file does not reflect that a chest x-ray and 
an interpretation of the results were performed.  

The Veteran underwent another VA examination in May 2008.  A 
May 2008 chest x-ray showed no evidence of "focal pneumonic 
opacification" anywhere in the Veteran's chest.  There was 
also no evidence of "significant soft tissue 
calcification".  The radiologist found that the chest was 
"normal" on examination.  The May 2008 examiner reviewed 
the Veteran's medical records, and opined that the "Veteran 
does not have and has never had any form of active 
tuberculosis."  He diagnosed the Veteran with "Positive 
PPD; Normal Pulmonary Exam; Normal Chest X-ray".  The 
examiner provided the following rationale for his opinion and 
diagnosis: 

The Veteran had a well documented positive PPD test 
11/17/86.  Medical indication is never to repeat 
the test as it is presumed that it will remain 
positive and that dermatologic complication can 
result from repetition. A positive PPD test 
indicates that a person has been exposed to 
tuberculosis and that his/her immune system has 
mounted a response to fight off the organism.  
Medical guidelines are to obtain a chest x-ray at 
the time of positive PPD, and if no active disease 
is found to treat prophylaticly with Isoniazed for 
a period of 6 to 12 months.  This Veteran's chest 
x-ray of 11/17/86 was normal, and he was 
appropriately treated with prophylacticly with 
Isoniazed.  Numerous chest x-rays since 11/17/86 
have remained normal, providing ample evidence that 
the Veteran never developed active tuberculosis.  
The appropriate diagnosis is 'Positive PPD'.   

May 2008 VA Examination Report. 

The May 2008 examiner was also asked to provide an opinion as 
to whether the Veteran had any other lung disorder.  The 
examiner noted that the Veteran currently complained of 
intermittent cough and dyspnea for the past two years.  The 
examiner responded that: "I cannot resolve the issue of 
whether Veteran has some other lung disorder without resort 
to mere speculation."  He further opined that if the Veteran 
did have another lung condition that "it is less likely than 
not related to his service" because there is no medical 
evaluation or treatment of any current lung condition.  He 
noted that the Veteran's chest x-rays since November 1986 
have been "normal". 

The evidence of record showed that while the Veteran may have 
been exposed to tuberculosis in service, he has not developed 
tuberculosis as a result of this exposure nor does he 
presently suffer from residuals of tuberculosis.   See May 
2008 Examination Report.  Further, the May 2008 examiner 
concluded that there was no medical evidence that the Veteran 
had any other lung condition.  

The Board notes that the Veteran does complain of 
intermittent cough and dyspnea and his statements can be 
credible evidence as to his symptoms.  Regardless, his 
statements are outweighed in this appeal because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions as to the meaning and the medical 
significance of the November 1986 PPD test.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The Court has held that there can be no valid claim without 
proof of a present disability.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  The existence of a current disability is the 
cornerstone of a claim for VA disability benefits.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Since 
the competent and persuasive medical evidence of record 
indicates that the Veteran (1) does not presently have 
tuberculosis, (2) has never been diagnosed with tuberculosis 
and (3) does not suffer from residuals of tuberculosis, the 
first element needed to establish service connection in this 
case has not been met.  Absent such evidence, there is no 
basis for the granting of service connection for residuals of 
tuberculosis under any theory.

Based on the foregoing, the Board finds that the 
preponderance of evidence is against the Veteran's claim of 
entitlement to service connection for residuals of 
tuberculosis.  Likewise, there is no evidence to support a 
grant of service connection based on any other lung 
condition.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  As a 
preponderance of the evidence against the appellant's claim, 
the doctrine is not applicable.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1991).


ORDER

Entitlement to service connection for tuberculosis is denied. 



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


